
	
		I
		112th CONGRESS
		1st Session
		H. R. 1897
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2011
			Mr. Smith of New
			 Jersey (for himself, Mr.
			 Markey, Mr. Burgess, and
			 Mr. Platts) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to require a
		  Federal commitment to Alzheimer’s disease research to advance breakthrough
		  treatments for people living with Alzheimer’s disease.
	
	
		1.Short titleThis Act may be cited as the
			 Alzheimer’s Breakthrough Act of
			 2011.
		2.FindingsCongress makes the following
			 findings:
			(1)Alzheimer’s disease is a disorder that
			 destroys cells in the brain. The disease is the leading cause of dementia, a
			 condition that involves gradual memory loss, decline in the ability to perform
			 routine tasks, disorientation, difficulty in learning, loss of language skills,
			 impairment of judgment, and personality changes. As the disease progresses,
			 people with Alzheimer's disease become unable to care for themselves. The loss
			 of brain cells eventually leads to the failure of other systems in the
			 body.
			(2)Alzheimer’s
			 disease is the sixth leading cause of death in the United States and remains
			 the only one of the top ten causes of death without an identified way to
			 prevent, cure, or slow its progression.
			(3)An estimated 5.4
			 million Americans have Alzheimer’s disease. With the aging of the baby boomers,
			 the number of Americans with Alzheimer’s disease will likely reach 13.5 million
			 in 2050—and could be as high as 16 million.
			(4)An individual will
			 live with the increasingly devastating, debilitating, and destructive effects
			 of Alzheimer’s disease for an average of 4 to 8 years after diagnosis, and some
			 live as long as 20 years.
			(5)Alzheimer’s
			 disease does not just affect those with the disease but takes an emotional,
			 financial, and physical toll on caregivers. In 2010, nearly 15 million
			 Americans provided 17 billion hours of unpaid care to family members and
			 friends with Alzheimer’s disease and other dementias at a total value of over
			 $202 billion.
			(6)In 2011, Medicare
			 is expected to spend $93 billion for the care of individuals with Alzheimer’s
			 disease and other dementias and this amount is projected to increase to $627
			 billion in 2050. Medicaid costs is expected to increase nearly 400 percent,
			 from $37 billion in 2011 to $178 billion in 2050.
			(7)In fiscal year
			 2010, the Federal Government spent $450 million on Alzheimer’s disease
			 research. For every $100 the Federal Government spent on Alzheimer’s disease
			 research in fiscal year 2010, Medicare and Medicaid spent more than $28,000 for
			 care for people with Alzheimer’s disease.
			(8)Research leading
			 to treatments that delay onset of Alzheimer’s disease by just five years would
			 cut Federal Government spending on the disease by 45 percent in 2050.
			(9)In 2010, Congress
			 passed the National Alzheimer’s Project Act, which instructs the Department of
			 Health and Human Services to develop a strategic plan (referred to in this
			 section as the National Alzheimer’s Project plan) to address the
			 rapidly escalating Alzheimer’s disease crisis.
			(10)The annually
			 updated National Alzheimer’s Project plan must be transmitted to Congress each
			 year and is to include outcome-driven objectives, recommendations for priority
			 actions, and coordination of all federally funded programs in Alzheimer’s
			 disease research, care, and services.
			(11)It is expected
			 that the National Alzheimer’s Project plan will include research priority
			 actions to accelerate the development of treatments that would prevent, cure,
			 or slow the progression of Alzheimer’s disease.
			(12)The medical and
			 research communities have the ideas, the technology, and the will, but need the
			 Federal Government to commit to an innovative research approach, to find
			 breakthroughs that will provide significant returns on investment and will save
			 millions of lives.
			3.Requiring a
			 Federal commitment to Alzheimer's disease research
			(a)In
			 generalPart A of title IV of
			 the Public Health Service Act (42 U.S.C. 281 et seq.) is amended by adding at
			 the end the following new section:
				
					404I.Requiring a
				Federal commitment to Alzheimer's disease research
						(a)Definition of
				Alzheimer’sIn this section, the term Alzheimer’s
				means Alzheimer’s disease and related dementias.
						(b)PurposeThe
				purpose of this section is to develop and execute a scientific research plan to
				accelerate breakthroughs in treatments that prevent, cure, or slow the
				progression of Alzheimer’s disease and reduce the financial burden of
				Alzheimer’s on federally funded programs and families.
						(c)Federal
				commitment to Alzheimer’s disease researchFor the purpose
				described in subsection (b), the Director of NIH shall coordinate and focus all
				Alzheimer’s research activities of the National Institutes of Health. Such
				activities shall include the following:
							(1)The establishment
				of a strategic Alzheimer’s research plan—
								(A)to expedite
				therapeutic outcomes for individuals with or at risk for Alzheimer’s, using
				scientifically based strategic planning, for the conduct, coordination, and
				support of the Alzheimer’s research portfolio within the Office of the Director
				of NIH and across all Institutes and Centers of the National Institutes of
				Health; and
								(B)that, with respect
				to such Alzheimer’s research—
									(i)identifies research opportunities relating
				to emerging science, knowledge gaps, and priorities of the National Institutes
				of Health and provides recommendations for conducting such research;
									(ii)identifies
				opportunities to incorporate Alzheimer’s disease research in all relevant
				aging, neuroscience, basic, clinical, and translational science initiatives
				carried out by the National Institutes of Health, including initiatives that
				are trans-National Institutes of Health, innovative, and nontraditional
				initiatives;
									(iii)improves
				existing Alzheimer’s programs and initiatives at the National Institutes of
				Health, including consolidation or expansion of program activities, if such
				consolidation or expansion would improve program efficiencies and research
				outcomes;
									(iv)identifies gaps
				in the supporting infrastructure and the coordination of the Alzheimer’s
				research portfolio across the Institutes and Centers of the National Institutes
				of Health, including the Alzheimer’s Disease Centers and Alzheimer’s Disease
				Research Centers and all intramural and extramural Alzheimer’s-related
				activities;
									(v)identifies
				public-private partnership opportunities to expedite the development of
				mechanisms for early diagnosis and therapies and assistive technologies for
				Alzheimer’s, including such therapies and technologies that demonstrate high
				promise of substantially slowing, stopping, or reversing Alzheimer’s and
				reducing the amounts that the Federal Government would spend on the future care
				provided to individuals who develop Alzheimer’s;
									(vi)identifies
				opportunities to increase research and improve clinical outcomes for women and
				minority populations at high-risk of developing Alzheimer’s; and
									(vii)incorporates the
				research priority actions identified by the Secretary and Advisory Council on
				Alzheimer’s Research, Care, and Services in the report submitted by the
				Secretary to Congress under section 2(g) of the National Alzheimer’s Project
				Act (42 U.S.C. 11225(g)).
									(2)The provision of
				budget estimates, without regard to the probability that such amounts so
				estimated will be appropriated, including—
								(A)budget estimates
				of the amounts required for the Institutes and Centers of the National
				Institutes of Health to carry out all Alzheimer’s activities identified in the
				strategic research plan developed under paragraph (1);
								(B)budget estimates
				of the amounts required to carry out all identified research priority actions
				described in paragraph (1)(B)(vii); and
								(C)identification of
				funds in the existing budget of the National Institutes of Health to accomplish
				Alzheimer’s activities identified by the strategic research plan developed
				under paragraph (1).
								(d)Public-Private
				partnershipsIn providing for Alzheimer’s research activities,
				the Director of NIH and the Directors of Institutes and Centers of the National
				Institutes of Health conducting Alzheimer’s research, shall make available
				contracts, grants, or cooperative agreements to facilitate partnerships between
				public and private entities, which may include private or public research
				institutions, institutions of higher education, medical centers, biotechnology
				companies, pharmaceutical companies, disease advocacy organizations, patient
				advocacy organizations, or academic research institutions. Such partnerships
				may be established for, but not limited to, any of the following
				purposes:
							(1)To execute the
				Alzheimer’s research plan established under subsection (c)(1).
							(2)To support the
				development of diagnostic technologies and protocols to encourage early
				diagnosis of individuals at risk for Alzheimer’s and to permit the tracking of
				the progression of Alzheimer’s in asymptomatic or symptomatic
				populations.
							(3)To develop and
				diffuse data sharing practices that accelerate the advancement of knowledge and
				understanding of the pathogenesis, progression, prevention, and treatment of
				Alzheimer’s.
							(e)Reporting
							(1)The Director of
				NIH shall annually report to the Secretary, the Advisory Council on Alzheimer’s
				Research, Care, and Services, and the appropriate committees of jurisdiction in
				Congress, on the strategic research plan and budget estimates under subsection
				(c).
							(2)The Director of
				NIH shall, as part of its annual request for appropriations to the Office of
				Management and Budget, submit to the Office of Management and Budget and the
				Committees on Appropriations of the House of Representatives and the Senate a
				report which—
								(A)includes budget
				estimates developed under subsection (c)(2);
								(B)subject to
				subparagraph (C), includes requests for amounts to be appropriated for all
				Alzheimer’s activities identified in the strategic research plan under
				subsection (c)(1);
								(C)includes, in the
				case a request is not made under subparagraph (C) for an activity identified in
				such strategic research plan, a full justification explaining why such request
				was not made; and
								(D)analyzes the
				progress made toward accelerating breakthroughs in treatments that would
				prevent, cure, or slow the progression of Alzheimer’s and reducing spending on
				Alzheimer’s care under federally funded programs and families and identifies
				any remaining hurdles to accelerating such breakthroughs or reducing such
				financial
				burden.
								.
			(b)Alzheimer’s
			 disease centersSection 445(a)(1) of the Public Health Service
			 Act (42 U.S.C. 285e–2(a)(1)) is amended—
				(1)by inserting
			 , translational after basic; and
				(2)by inserting
			 and of outcome measures, and disease management after
			 treatment methods.
				
